ON APPLICATION EOR REHEARING.
McCARTY, J.
2 Appellant has filed a petition for rehearing. In the petition her counsel vigorously contends, that the final decree rendered in the case is not supported by, but is contrary to, the findings of facts upon which it is based; and that the “final decree, as entered by the lower court, should have been in favor of the plaintiff (appellant) and against the defendant.” Counsel, in his original brief filed in the case, said: “The assignment of errors specifically mentioned several errors; but one point made for the reversal of the case is based upon the general proposition that the first conclusion of law and the interlocutory and final decree are *578not supported by tbe findings of fact.” Prom tbis we. concluded, and in tbe foregoing opinion stated, that “appellant-, by ber assignment of errors, does not seek to review any matter not contained1 in tbe interlocutory decree, or in tbe findings of fact and conclusions of law upon wbicb it is based.” In tbe petition for a rebearing, counsel says that appellant “does not seek, nor,does sbe attempt, to review any of tbe findings of fact, conclusions of law, or interlocutory decree, or proceedings resulting in tbe interlocutory decree.” Tbe claim now made, if we correctly understand counsel’s position, is that tbe final decree is contrary to tbe court’s finding of fact No. 13, wbicb was made and filed in tbe ease several months after tbe interlocutory decree was rendered and entered. Tbis finding of fact, wbicb in no way changes or modifies tbe findings of facts upon wbicb tbe interlocutory d'ecree was based, is as follows:
“There is no evidence that on February 18., 1910, or that at any time since that date, Ernest L. Custer, tbe defendant, has been living in -adultery with one Marie Custer, or has committed acts of adultery with ber; but it appears that for a long time prior to October 27, 1909, tbe defendant lived with said Marie Custer and held1 ber out to tbe public as bis wife, and that .after that time be continued to live in tbe same bouse in which said Marie Custer resided since tbis action was commenced.”
Tbe findings of fact upon wbicb tbe interlocutory decree was based, so far as material here, are ,as follows:
“That plaintiff and' defendant were married, one with tbe other, in Germany on tbe 27th day of February, 1872, and ever since said date said parties have been and now are bus-band and wife.
“That at Denver, Colorado, in 1892 or 1893, said parties separated one from tbe other; each party being, in some measure, to blame for tbe difficulties wbicb resulted1 in tbe separation.
“That in 1896 plaintiff came to Salt Lake City, Utah, where defendant was then residing, and at that time a complete reconciliation was effected between said parties, and *579said parties lived together for a brief period of time; that said defendant rented and furnished a house for plaintiff and the two children of said parties, and provided his said family with the necessaries of life, and in accordance with his earnings and his station in life.
“That during the latter part of 1896 or early in 1897 said plaintiff, without cause or justification, and without sufficient cause or justification, deserted and abandoned defendant and went to Butte, Montana:, and ever since said time said plaintiff has continued to desert and abandon defendant, and to live separate and apart from defendant, without sufficient cause or justification, and has made no effort to be reconciled to defendant.
“That in May, 1903, said plaintiff and one John P. Schmidt had a marriage ceremony performed between them at Denver, Colorado, and said plaintiff .and said Schmidt thereafter lived and cohabited together as wife and husband for a • period of several months, and that thereafter said Schmidt left and abandoned said plaintiff.
“That the daughter and son-in-law of said plaintiff .and defendant witnessed said1 marriage ceremony between plaintiff and said John Schmidt, and that thereafter said daughter informed defendant that plaintiff had secured a divorce from defendant in Montana, and that plaintiff had married said Schmidt at Denver, Colorado-; said daughter being present at the ceremony.
“That after being informed by said daughter that plaintiff had secured a divorce from defendant and had married' again, said defendant had a marriage ceremony performed between himself and one Marie L. Custer at Salt Lake City, Ntah; that in having said ceremony performed said defendant acted in good faith, and had said ceremony performed innocently and in the belief that he could legally do so, and without any criminal intent.”
It will be observed that the finding of fact No. 13 is substantially the same as the last finding of fact above quoted.
Now, the foregoing findings of facts show that appellant, “during the latter part of 1896 or early in 1897,” without *580cause or justification, deserted and abandoned respondent, and ever since lias continued to live separate and apart from him; that in 1903 appellant and one Schmidt had a marriage ceremony performed between them at Denver, Colorado, and thereafter lived and cohabited together as husband and wife. Clearly, under these findings of facts, which are not, and cannot now be, assailed1, a decree granting appellant a divorce would not be permissible. We are clearly of the opinion that the findings of facts, considered in their entirety, fully support the decree of the ower court.
The petition for a rehearing is therefore denied.
FRICK, C. J., and STRAUP, J., concur.